Citation Nr: 1113739	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a rating in excess of 30 percent for hearing loss, prior to October 8, 2009, and a rating in excess of 40 percent from October 8, 2009, forward.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A hearing before the undersigned Veterans Law Judge was held at the RO in February 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The issue of increased rating for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran withdrew his appeal for an increased rating for tinnitus in October 2009.   

2.  Prior to October 8, 2009, the Veteran's hearing acuity is never worse than level VII in the right ear or level V in the left ear.  

3.  From October 8, 2009, forward the Veteran's hearing acuity is never worse than level VIII in the right ear or level VI in the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a rating in excess of 30 percent prior to October 8, 2009, and a rating in excess of 40 percent from October 8, 2009, forward, for hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In October 2009, the Veteran submitted a statement expressing his desire to withdraw his appeal of the issue of an increased rating for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.

Hearing Loss

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in October 2006.  VA has also obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  Examinations were provided which are adequate for rating purposes:  the examiners elicited a medical history from the Veteran and conducted all appropriate testing, and the Veteran has not contended that the examination is inadequate.  The Board acknowledges that the 2007 examiner did not review the claims file.  However, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examination was adequate for rating purposes.  The Board also acknowledges that the Veteran has reported that his hearing loss is progressively worsening.  Review of the entire record does not suggest the existence of any "new" symptoms which could represent worsening; rather, the Veteran's descriptions of his current, "worse" condition is no different than the descriptions he provided at the time of, and prior to, the 2009 examination.  Additionally, because the Veteran's current rating exceeds the disability picture shown by the 2009 VA examination (as discussed below) and because the Veteran has not alleged a significant worsening since the 2009 examination which could suggest entitlement to a still higher rating, the Board finds the evidence currently of record is adequate for rating purposes

The Board further acknowledges that the evidence indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits and that it is unclear whether all available SSA records have been associated with the claims file.  No prejudice results from the potential absence of any records, however, as the Veteran has not alleged that the records are relevant, and the evidence already associated with the file suggests that the Veteran is in receipt of SSA benefits for a condition unrelated to the matter at hand (namely posttraumatic stress disorder).  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Based on the foregoing, any error in not obtaining SSA records is harmless.  Thus, the Board finds all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.   

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven hearing acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  Under 38 C.F.R. § 4.86, for exceptional patterns of hearing impairment, when puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Id.  Application of these tables is mechanical; there is no discretion.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The January 2007 VA audiological evaluation record reflects that, on audiological testing, puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
80
95
95
LEFT
15
15
75
75
75

The average pure tone threshold was 71 for the right ear and 60 for the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 76 percent in the left ear.  The VA audiometric findings of January 2007 reflect level VI hearing acuity in the right ear and level IV in the left ear under Table VI.  These designations in combination correspond to a 20 percent rating.  
See 38 C.F.R. § 4.85, Table VII.  However, because the threshold levels in the left and right ears are less than 30 decibels at 1000 Hertz and more than 70 decibels at 2000 Hertz, the values derived under Table VIA are to be considered.  Under Table VIA, the hearing acuity level in the right ear is VI and the hearing acuity level for the left ear is IV; the same numeral designation as when applying Table VI.  Pursuant to 38 C.F.R. § 4.86(b), that numeral is then elevated to the next higher Roman numeral for each ear; thus, level VII for the right ear and V for the left ear, which when used in combination, correspond to a 30 percent rating.  See 38 C.F.R. § 4.85, Table VII.  

The October 2009 VA audiological evaluation record reflects the Veteran's history that his hearing loss and tinnitus "plagued" him daily and resulted in difficulty concentrating.  The record also reflects that he was unable to use hearing aids because he had a poor tolerance for amplification and the amplification created intense anxiety.  

On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
80
95
100
LEFT
25
25
75
75
75

The average pure tone threshold was 75 for the right ear and 63 for the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 66 percent in the left ear.  The examiner noted that the Veteran might benefit from aural rehabilitative counseling to be more accepting of amplification and that the Veteran's PTSD affected his acceptance tolerance of amplification.  The VA audiometric findings of October 2009 reflect level VII hearing acuity in the right ear and level VI in the left ear under Table VI.  These designations in combination correspond to a 30 percent rating.  See 38 C.F.R. § 4.85, Table VII.  

However, because the threshold levels in the left and right ears are less than 30 decibels at 1000 Hertz and more than 70 decibels at 2000 Hertz, the values derived under Table VIA are to be considered.  Under Table VIA, the hearing acuity level in the right ear is VI and the hearing acuity level for the left ear is V.  Table VI resulted in higher numerical designations for both ears, thus the numeral VII is elevated to VIII (right ear) and the numeral V is elevated to VI (left ear) under 4.86(b).  Those combinations correspond to a 40 percent rating.  See 38 C.F.R. § 4.85, Table VII.  

In this case, the clinical findings do not demonstrate that the Veteran meets the criteria for a rating in excess of 30 percent prior to October 8, 2009, or a rating in excess of 40 percent from October 8, 2009, forward.  Thus, increased rating is denied.

Extraschedular Evaluation

The Veteran, his spouse, and his friends have indicated that his hearing loss impedes his ability to communicate and to function.  Medical professionals have also indicated that the Veteran's hearing loss results in functional impairment, and they have determined that the Veteran's hearing impairment makes it "impossible" for him to perform jury duty and "significantly affects his ability to cope with and manage his symptoms of posttraumatic stress disorder" (PTSD).  See, e.g., September 2008 Spenger statement; October 2009 McNamara statement.  Review of the record indicates that the Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  Initially, the Board notes that although the evidence indicates that the Veteran's hearing loss exacerbates  his PTSD, resulting in increased symptoms including irritability, anxiety, and social impairment, this symptomatology has already been considered in the assignment of a total rating for PTSD, and the complaints and findings related to the Veteran's hearing loss per se (e.g. difficulty hearing the television, his telephone, or others' voices and increased volume of his speech)  have been considered under the rating criteria for hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria for hearing loss contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing and further contemplate the exceptional patterns of hearing impairment present in this case.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

The appeal with respect to the issue of entitlement to an increased rating for tinnitus is dismissed.  

A rating in excess of 30 percent prior to October 8, 2009, and a rating in excess of 40 percent from October 8, 2009, forward, for bilateral hearing loss is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


